            Case 1:21-cv-06284-AJN Document 18 Filed 08/03/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK




GBM Global Holding Company Limited
                                                      Case No. 1:21-cv-06284

                        Plaintiff,                    DECLARATION OF WEI LI IN SUPPORT
             v.                                       OF PETITION FOR TEMPORARY
                                                      RESTRAINING ORDER IN AID OF
                                                      ARBITRATION
The Unidentified Individuals Listed On
Schedule A,

                        Defendants




       I, WEI LI, declare as follows:

       1.         I am a technical lead of BitMart, an exchange owned and operated by GBM Global

Holding Company Limited (the “Company”) which is the Plaintiff in the captioned matter. The

Company is fully familiar with the facts asserted herein.

       2.         This declaration is based on my personal knowledge of the facts stated herein or on

business records that were made at the time in the regular course of business. If called as a witness,

I could and would testify to the statements made herein.

       3.         A blockchain is a type of digital database in ledger form. With blockchain

technology, information is collected together in groups or blocks and linked together to create a

chain of data (the “Blockchain”).

       4.         In cryptocurrency trading, this “blockchain” is used to record approved transfers of

digital currencies and the mining of crypto coins or tokens. Generally, a new “block” on the chain
            Case 1:21-cv-06284-AJN Document 18 Filed 08/03/21 Page 2 of 4




is created by a “miner” solving complex computational math problems using a stack of computing

power. Each new block must then be validated by a consensus of “nodes” or computers attached

to the blockchain network that will then verify that the miner’s solution to the math problem is

correct. Once validated, the newly mined block will be added to the existing blockchain.

       5.       Transactions of a given blockchain’s tokens are recorded in these blocks as they are

mined at regular intervals and locked into the chain as the blocks with transaction information is

validated by miners. For their mining work, the miners receive the native cryptocurrency of the

given blockchain as their rewards —for example Bitcoin.

       6.       A malicious attack, known as a “51% attack”, was carried out against the Bitcoin

Satoshi Vision (“BSV”) token network on July 9, 2021. A 51% attack occurs when one or more

miners take control of more than 50% of the blockchain network’s mining power or hashing power.

This essentially gives them control of the network because these miners with majority control can

now form the majority “consensus” of nodes and dictate what cryptocurrency transactions are

recorded on the next block on the blockchain. With such control, these malicious miners can carry

out a malicious “block reorganization.”

       7.       A block reorganization occurs when the miners with control of the network remove

previously validated blocks from the blockchain. Theoretically, a group of miners with 51% of

the mining power should have a higher probability of mining and adding new blocks to the

blockchain faster than other miners. These miners can then reorganize the chain by setting up a

new, private, chain in parallel to the existing one, and start mining on it.

       8.       Because the blockchain protocol is designed such that newly mined blocks are

added to the longest validated chain when separate versions exist simultaneously, a “fork” in the

blockchain can become— for as long as the malicious hackers have control, a dominant version of
            Case 1:21-cv-06284-AJN Document 18 Filed 08/03/21 Page 3 of 4




the blockchain recording different transactions from the legitimate one. The miners with majority

control of the network can then double spend by transacting on the newly dominant “fork,” erasing

the transaction from the record, and making the same transactions a second time.

       9.       The BSV token blockchain appears to be more susceptible to such 51% attacks

because statistics show that a mining pool (a syndicate or cartel of miners) called Taal currently

commands well over 51% of the network’s mining power. Without going into details, such

concentration makes the BSV network highly susceptible to 51% attacks.

       10.      This vulnerability is exacerbated by the fact that the BSV network only has a total

of about 190 active nodes, whereas other cryptocurrencies have much more. Bitcoin, for example,

currently has over 83,000 active nodes. This means that less mining power is needed to temporarily

gain majority control of the BSV network as compared to Bitcoin network.

       11.      In this instance, malicious actors successfully carried out a 51% attack on the BSV

blockchain on July 9, 2021 and briefly took over the network. During this time, they manipulated

and “mined” “fake” BSV tokens on a forked, private, chain and deposited them into 92 accounts

they opened with BitMart. The hackers recorded these transactions on the private chain created

and successfully deposited these “fake” BSV tokens to BitMart to trade for other legitimate

cryptocurrencies that held value, thus “cashing out”.

       12.      BitMart confirmed the “fake” BSV token deposits at the time because these tokens

came from the private chain that was the longest, briefly dominant chain at the time, which is

generally a marker that the blockchain can be trusted.

       13.      The BitMart exchange only confirms each deposit after 2 blocks are validated by

the blockchain network. This typically takes around 10 minutes. In that 10-minute window, so

long as the private chain remains longer than the main chain, the exchange will recognize the
         Case 1:21-cv-06284-AJN Document 18 Filed 08/03/21 Page 4 of 4




longer chain as the correct blockchain and the deposited cryptocurrency which is recorded in the

then-longer private chain is then confirmed by the exchange.

       14.     Eventually, as the hackers stop mining on the private chain and abandon it, the main

chain will grow longer than the private chain again, and the BSV network will recover from the

attack by switching back to the main chain. At that juncture, the legitimate BSV network will then

roll back the previous transactions that were recorded on the private chain, thus ceasing to

recognize the “fake” BSV tokens that were mined on that private chain.

       15.     The moment BitMart found out about the attack, it undertook efforts to trace the

stolen assets and unravel the hack. BitMart has contacted a security company, named SlowMist,

who is attempting to track down as many of the stolen cryptocurrencies as possible. BitMart has

also contacted XRPEXPLORER, the official xrp blockchain explorer, to help us to trace these

cryptocurrencies.

       I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information, and belief.

Signed July 23, 2021.

                                                     /s/ Wei Li
                                                     __________________________

                                                     Wei Li
                                                     Hangzhou, China
